DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn. 
Claims 1-6, 8, 9, 11, 12, 14, 16, 17, 26-37 are currently pending and rejected.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites, “to look up information relating each container” on line 8-9.  It appears that this should recite, “to look up information relating to each container.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 9, 11, 12, 14, 16, 17, 26-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 14, 32 and 33 recite the limitation, “a printed identifier on an exterior of the housing.”  While Figure 5A, 5B and paragraph 37 of the specification as filed disclose an identifier on an exterior of the container housing, the specification does not support that the identifier is “a printed identifier.”  What it means for the identifier to be a “printed identifier” is not seen to be clearly disclosed in Applicant’s specification.  Therefore, the limitation is seen to be broader than what would have been reasonably supported by Applicant’s original disclosure.   This rejection can be overcome by deleting the term “printed.”
Claims 2-6, 8, 9, 11, 12, 16, 17, 26-37 are rejected based on their dependence to a rejected claim.
Claim 16 recites the limitation, “converting the harvested products in at least one of the one or more containers to packaged goods at the facility and loading the packaged goods into the container.”  The specification provides support for loading packaged goods into the container (see paragraph 7, 30, 65, 69, 75), it is not seen that the specification provides support for “converting” the harvested products to packaged 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation, “wherein the stack” on line 4.  The limitation is unclear as there appears to be elements missing after the above limitation.
Claim 5 recites, “shipping the container” on line 1 however line 3 recites, “stacking three containers.”  These limitations appear to conflict with each other as the line 1 limitation appears to be directed to shipping one container, while the line 3 limitation appears to be directed to shipping three containers.  This rejection can be overcome by amending line 1 to recite, “wherein shipping the one or more containers comprises….” 
Claim 6 recites the limitation, “performing each of the steps of the method without handling the bulk products.”  This conflicts with claim 1, from which claim 6 depends, because claim 1 recites, “performing each of the steps of the method except the step of loading without direct handling the bulk product or loose harvested product.”  This rejection can be overcome by deleting the above mentioned claim 6 limitation.
Claim 6 also recites, “the bulk products,” which thus lacks proper antecedent basis to the claim from which it depends.
Claim 16 recites “converting the harvested products” which would thus require handling of the product.  As such, claim 16 conflicts with claim 1, from which it depends, which recites, “performing each of the steps of the method, except the step of loading without direct handling the bulk product or loose harvested product.
Claim 16 recites, “the harvested products” which lacks proper antecedent basis to claim 1.  This rejection can be overcome by amending the limitation to recite, “the loose harvested product.”
Claim 17 is rejected based on its dependence to a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 12, 14, 26, 31-34, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumberg (US 20140230346) in view of Grossman (US 20040187416), Nelson (US 20180053148), Sharma (US 20130277425), Brady (US 10245993) and Danford (US 3981083) 
Regarding claim 1, Blumberg teaches distributing (paragraph 6, “mobile storage apparatus”; paragraph 65 “transportable”; paragraph 117) bulk products (see paragraph 3 - “grain storage”; paragraph 94) comprising loading bulk product or loose harvested product (i.e. grains as discussed above) into one or more container (see figure 8, paragraph 117 - “mobile storage apparatus”) where each container comprises a housing (see figure 8, item 803a), a cooling system (paragraph 117, “refrigeration units” 810a) and a perforated floor (see paragraph 6 “plurality of hole-vented scalable floor panels”; 
If it could have been construed that Blumberg’s teaching of “hole vented floor panels” and “aeration floor panels” did not explicitly read on a “perforated floor” then it is noted that Grossman further evidences the use of a perforated floor for the purpose of providing aeration and circulation of air within the storage chamber (see figure 2, item 18 and paragraph 16).  As Blumberg already suggests providing a vented floor and providing air circulation (i.e. aeration) and dryers for drying the contents, modification of Blumberg to thus include perforated floor panels would have been obvious to one having ordinary skill in the art, for the purpose of allowing air circulation from around the entirety of the bulk product for facilitating drying.
Claim 1 differs from the above combination in specifically reciting, “a printed identifier on an exterior of the housing, the printed identifier being configured for scanning to look up information relating each container.”
It is noted however, that Nelson teaches that it has been notoriously conventional in the art of shipping various types of bulk goods, to provide a readable identifier on a shipping container (see figure 4, item 407), where such an identifier can provide information relating to the load (see paragraph 7), such that one can look up information related to the container (see paragraph 7, “information may include…or other pertinent information relating to a load of goods…”; paragraph 53-55).  Nelson further teaches that the identification codes can be directly attached to the containers (see paragraph 58) or can be removable and not directly attached, thus encompassing a “printed identifier on an exterior of the housing” of the container.  Sharma also teaches providing 
As Blumberg already teaches shipping products, to thus modify Blumberg and provide a printed identifier on an exterior of the container housing, as taught by Nelson and Sharma, would have been obvious to one having ordinary skill in the art for the purpose of being able to track each container and to confirm the contents of each container.  
Regarding the step of storing the container on a pad, and shipping the container to a facility, it is noted that Blumberg teaches that the mobile containers are used on farms (paragraph 65) and are used for subsequent shipment.  As such, placement of 
Regarding shipping to a facility, as Blumberg’s storage containers allow for direct use and integration into the commercial warehousing facilities and also allow for cargo-ship and train transportation (paragraph 65), it would have been obvious to one having ordinary skill in the art that the container would have to be shipped to a facility, in order to be loaded into a ship or train.  Nonetheless, Danford further teaches shipping the container to an export facility (see column 3, lines 43-46 - the storage location can be the export facility as this is where the container remains until time for shipment).
Modification of Blumberg to thus store the containers on a pad would have been obvious to one having ordinary skill in the art as a conventional expedient for placement of the container in preparation for distribution.  Modification of Blumberg to ship the container to a facility would also have been obvious to one having ordinary skill in the art, for further facilitating distribution of the container via a network of distributors.
Regarding, “maintaining the information relating to each container,” and   “associating the information relating each container with the printed identifier for each container such that scanning the printed identifier accesses the information,” this has been suggested by Nelson and Sharma, as discussed above.  That is, the references teach a scannable, machine readable identifier used to access information related to the 
Regarding the step of performing each of the steps of the method, except the step of loading without direct handling the bulk product or loose harvested product, it is noted that the combination teaches placement of the bulk product into a container which can then be subsequently shipped to an export facility.  Thus, it is seen that the combination teaches performing the storing, shipping steps without direct handling of the bulk product.
Regarding claims 2, it is noted that Blumberg teaches that the mobile containers can be used for dry storage of grains (see paragraph 94, figure 8) and where the mobile containers can also include detachable dryers (810b) which would thus suggest drying the harvested product.  If it could have been construed that this was not the case, then it is further noted that Danford evidences drying similar types of products while in the container for simplicity and where drying aids in preventing growth of mildew and spoilage (column 1, lines 36-41 and 54-67).  Since Blumberg already teaches dryers on the mobile container and where the containers can be used for storing and aerating grains, it would have been obvious to one having ordinary skill in the art to dry the loose harvested product while in the container for the art recognized function of ensuring the grains are dry for preservation thereof.  
Regarding claim 3, Danford teaches further comprising shipping the container with the harvested product to an end user of the harvested product without further 
Modification of Blumberg to thus ship the container to an end user without direct handling after loading the harvested product would have been obvious to one having ordinary skill in the art, because the art recognizes using a mobile container for transport of the bulk product to its ultimate point of use.
Regarding claim 12, Nelson, as applied to claim 1 teaches managing the delivery and tracking of bulk materials (see at least, the abstract), and where a database (i.e. digital ledger system) can be used for storing all information relating to the identification codes, product information, chain of custody on a database (paragraph 58, 67, 68, 70, 71).  This suggests managing transactions via the database and storing information related to each container on the database.  As shown in figure 4, Nelson further teaches that scanning of a printed identifier can be used to obtain information related to each container, via the digital ledger (i.e. database).  
Regarding claim 14, the combination applied to claim 2 has been incorporated herein to teach handling bulk products by placing harvested product (grain) into a container, with the container comprising a housing and perforated floor as taught by Blumberg and Grossman; and a scannable printed identifier on the exterior of the container (as taught by Nelson and Sharma). In view of Blumberg and Danford the combination teaches drying the harvested product while in the container.  In view of Nelson and Sharma, the combination teaches maintaining information associated with the harvested product or container and associating the information with the printed identifier such that the printed identifier may be scanned to access the information. 
The combination applied to claim 1 further teaches shipping the container to an end user without handling of the harvested product after placing the harvested product into the container until the container reaches the end user.
Regarding the limitation, “wherein scanning the printed identifier identifies a location of the container,” Nelson teaches using scannable codes on the container for the purpose of tracking the shipment (see at least, the abstract and paragraph 58, 67, 68, 71).  Therefore, the combination suggests that scanning the identifier would identify a location of the container. 
Regarding claim 31, the combination applied to claim 1 teaches a perforated floor and thus would have been obvious to one having ordinary skill in the art that such a floor would have been gas permeable; especially as the art teaches the openings in the floor for facilitating aeration.
Regarding claim 32, the combination as applied to claim 1 teaches that there can be a printed identifier such as a scannable identifier such as a barcode (see Sharma paragraph 92; Nelson paragraph 53) or a QR code (see Brady column 8, lines 16-20).  Brady teaches that QR codes and bar codes and other machine readable codes have been known in the art for providing information relating to the contents of a shipping container.  To thus specifically use a QR code would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on expedients recognized for performing a similar function.
Regarding claim 33 and 34, Nelson and Sharma teach managing the logistics of the distribution of the containers, as discussed above with respect to claim 12, using a 
Regarding claims 26 and 36, Grossman teaches that the perforated floor can be useful for permitting heated air to circulate through the chamber for drying the grains (see paragraph 2, 16).  Grossman further teaches the air can be heated by a heater (24) thus teaching a heating system, as recited in claim 26.  Blumberg already teaches a dryer and therefore to circulate heated air through the container to dry the contents would thus have been obvious to one having ordinary skill in the art, based on conventional expedients recognized to be used for facilitating drying of grains.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Blumberg (US 20140230346) as the primary reference, and in further view of Saunders (US 4144984).
Regarding claim 4, it is initially noted that the limitation of “shipping each container” has been construed to mean, “shipping each of the one or more containers.”  
Regarding claim 4, in view of Danford the combination teaches stacking containers (see column 2, lines 16-18 and figure 8).  
Claim 4 differs in specifically reciting wherein shipping each container comprises: stacking two containers to create a stack of containers on a truck trailer; and transporting the stack of containers by road with the truck trailer carrying the stack of containers.
It is noted however, that figures 7-8 of Danford teaches a stack of containers that is to be transported.  While not explicit on a truck trailer, Saunders teaches a stack of containers (see figures 1 and 3), where the stack can be transported via truck (see column 1, lines 10-13).  Saunders thus teaches transporting a stack of containers via a truck.  As such, it would have been obvious to one having ordinary skill in the art that transport via truck would have required the stack to be a on a truck trailer.  Modification of the combination to thus place the stack of containers on a truck trailer would have been obvious to one having ordinary skill in the art as a conventional expedient for how to transport the stack over land.
Regarding claim 6, in view of Danford the combination teaches using ships for overseas transport (see column 1, line 25-28).  Blumberg also teaches cargo-ships which thus suggest overseas transport (see paragraph 65).
Claim 6 differs in specifically reciting loading a sea-going vessel with the one or more containers containing bulk products; traveling across a sea with the vessel; unloading the one or more of containers from the sea-going vessel; and performing each of the steps of the method without handling the grain-type products.
It is noted however that since Danford is not seen to be limiting regarding the particular method of transport and since Danford teaches overseas transport, it would have been obvious to one having ordinary skill in the art to load a ship with a plurality of Danford’s containers for overseas destinations.  Saunders further evidences loading a plurality of containers for transport overseas (see figure 3; abstract- “ships” and column 1, lines 11-13 - “ocean transport”).  Regarding the step of unloading the containers from the sea-going vessel and performing the steps without handling the grain type products, .


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Blumberg (US 20140230346) as the primary reference, and in further view of Saunders (US 4144984), Sheesley (US 20140166647), Butts (US 1926432) and Korzeniowski (US 5255806).
Regarding claim 5, in view of Danford the combination teaches stacking containers (see column 2, lines 16-18).  Blumberg suggests distribution of the containers via rail (paragraph 65 - “train transportation”).
Claim 5 differs in specifically reciting wherein shipping the container comprises: stacking three containers to create a stack of three containers on a rail well car, wherein the stack of three containers has a height even with or below the height of two stacked standard shipping containers; and transporting the stack containers by rail with the rail well car carrying the stack of containers over the rails.
It is noted however, that figure 8 of Danford teaches a stack of containers on a mobile pad.  It would have been obvious that the stack would then have been moved on the mobile pad.   While not explicit on a stack of three containers on a rail car having a height even with or below the height of two stacked standard shipping containers and carrying the stack of containers over the rails, Saunders teaches a stack of containers 
To thus modify the combination and to provide a stack of three containers that are transported by rail car would thus have been obvious to one having ordinary skill in the art based on the conventional expedient for shipping that was desired to be used.
While this combination is not specific as to a stack of three containers and the height of the stack, Saunders teaches that each container has a height that would have been half of a normal container (column 1, lines 55-60).  This teaches that stack of three of Saunders containers would have been below the height of two normal containers.  
Thus, it is not seen that patentability can be predicated on the number of containers that have been stacked, as such a modification would have been an obvious matter of engineering and/or design choice, especially as the combination already teaches carrying a stack of containers over rails.
In any case, it is noted that Sheesley further teaches containers stacked while in transit (see paragraph 21) using any mode of transportation including rail (see paragraph 20) and where the containers can be stacked up to seven containers high (paragraph 7).  Butts also teaches three stacked containers (see figure 1) that can be shipped over railway (column 1, lines 1-9) as does Korzeniowski (see figure 1, item C and R).  To thus modify the combination and to provide a stack of three containers that can be shipped by railway cars would have been obvious to one having ordinary skill in .

Claims 8, 9, 11, 35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1, 14 and 34 above, which relies on Blumberg (US 20140230346) as the primary reference, and in further view of Minvielle (US 20140214714).
Regarding claim 8, Blumberg teaches grain type products. Claim 8 differs in specifically reciting wherein the product information comprises hybrid information of the bulk product.
However, Minvielle teaches using bulk containers for transport of harvested products (see paragraph 15 - paragraph 70 - bulk rail cars; figure 14), where product information can be “associated” with the container (see paragraph 30) and where the product information is “maintained” (see at least paragraph 10- “The use of more accurate tracking information…”; paragraph 20 - “tracks creation and historical information of nutritional substance…”).  Minvielle teaches that this can be advantageous for providing transparency regarding the product and for providing consumers with added information about the product (see at least paragraph 11, 12). Minvielle also teaches maintaining product information such as the type of seed (see paragraph 9).
To thus modify the combination and to maintain product information such as the type of seed (i.e. the hybrid information) would have been obvious to one having 
Further regarding claims 9 and 37, Minvielle teaches providing additional information regarding the product such as the condition of the soil and whether fertilizers and pesticides were used (see paragraph 9).  This reads on “growing conditions” and soil type as recited in claims 9 and 37.  
To thus modify the combination and to maintain product information such as the growing conditions would have been obvious to one having ordinary skill in the art for the purpose of providing additional information to the consumer regarding the contents of within the container.
Further regarding claim 37, as discussed above with respect to claim 12, the combination teaches scanning a printed code to access the information related to the container and its contents.
Regarding claim 11, Minvielle further teaches that nutritional content can be provided with the container and thus product, and where the nutritional content can include proteins (see paragraph 4).  
To thus modify the combination and to maintain product information such as nutritional content such as protein content would have been obvious to one having ordinary skill in the art for the purpose of providing additional information to the consumer regarding the contents of within the container.
Regarding claim 35, Minvielle further suggests that consumers want to know information such as soil conditions, use of additives, packaging dates and quality information such as how the corn was preserved (see paragraph 9).  As the .

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Blumberg (US 20140230346) as the primary reference, and in further view of Schrader (US 20120276262) and Scudder (US 20130239523).
Regarding claim 16, Blumberg teaches mobile storage and thus shipping of harvested products such as wheat, rice, corn (see at least, paragraph 94).  In view of Danford the combination is seen to teach shipping the container from a first location with the harvested product to a second location which can be construed as a facility (see column 1, lines 47-49; column 5, lines 49-51).  
Claim 16 differs in specifically converting the harvested product to packaged goods and then loading the packaged goods into the container and shipping the container to a further location.
It is noted however, that Danford the container can be loaded with packaged goods and then further shipped (see column 5, line 67 to column 6, line 5).  Furthermore, Saunders teaches shipping the delivered containers with semi-finished goods (see column 1, lines 60-67).  Additionally, Schrader teaches that in the field of food processing, it has been known to transport bulk quantities of product to another location for further processing or final packaging (see paragraph 3).  Scudder further 
Regarding claim 17, Saunders further teaches that the containers can be returned (back to the original destination) with bulk or semi-finished goods (see column 1, line 22-24; column 1, lines 60-67).  To thus modify the combination which teaches processing grains into products such as packaged flour and to return the container to its origin with packaged goods, such as flour ,would have been obvious to one having ordinary skill in the art, for the purpose of providing packaged articles sent back to the original destination instead of returning the container empty.

Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 2 above, which relies on Blumberg (US 20140230346) as the primary reference, and in further view of Dinh (US 6742284)
Regarding claim 27, Blumberg already teaches that the housing can include vents (paragraph 92 - pressure relief valves) for venting the housing. 
Claim 27 differs from the combination applied to claim 2 in specifically reciting that the housing includes one or more vents for allowing heated air to escape and wherein the escaped heated air is used in a heat exchange process to assist with preheating air used in the drying process.
Blumberg also teaches externally positioned cooling and drying systems (see item 810a, 810b).   In any case, Dinh teaches a dryer (see figure 1, item 10) which can be connected to other drying chambers or containers for products to be dried (see column 3, lines 40-44), where the return air exits from the container via a vent and tubing (figure 1 item 20).  This warm wet air (i.e. which has already been used to dry the contents; column 3, lines 65-67) returns to the dryer and contacts the recovery heat pipe (i.e. a heat exchanger) (12; column 4, lines 10-22), so as to preheat fresh air that enters the dryer via inlet 22,23 while also dehumidifying the incoming air (see column 4, lines 2-4, lines 25-32, lines 47-50).  Dinh teaches that such recycling can of the air for drying can be used for a variety of agricultural and food products (column 3, lines 5-8) so as to improve the effectiveness and efficiency for drying such products (see column 3, lines 9-21).  As Blumberg teaches an external attached drying device, to thus modify Blumberg and use a drying unit as taught by Dinh would have been obvious to one .  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 2 above, which relies on Blumberg (US 20140230346) as the primary reference, and in further view of McMahon (US 20090056162) and Newsom (US 3387378).
Claim 28 differs from the combination applied to claim 2 in specifically reciting that the drying is done using a radio frequency dryer.
It is noted however, that Blumberg teaches the use of a dryer (810b) and is not seen to be limiting regarding the particular type of drying unit.
McMahon teaches drying units for drying grain within a container, where the container (14) comprises a drying system (14) that can include further elements such as blowers (52), energy sources (20), energy regulators (22) thermocouples, cooling element (see paragraph 36 and 39).  MacMahon teaches that the system can include any type of energy source including microwave generators (see paragraph 36).  This is seen to encompass a type of radio frequency dryer.  Nonetheless, Newsom further evidences the use of radio frequency drying for drying materials such as grain (column 2, line 34, 41-45; column 3, lines 8-17).  To thus modify Blumberg and to use a radio frequency dryer would have been obvious to one having ordinary skill in the art, as a substitution of one conventional expedient for another, both recognized to be used as a source of energy for providing drying to remove moisture from grains. 



Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on Blumberg (US 20140230346) as the primary reference, and in further view of Raasch (US 6030580).
Regarding claim 29, it is noted that Blumberg teaches that the storage container can be configured such that it can maintain a desired pressure inside the storage volume (see paragraph 92).  Blumberg teaches that the elements of the commercial warehouse can be equally applied to the mobile storage container (see paragraph 65).  Because Blumberg teaches providing pressure or vacuum relief valves, Blumberg is seen to teach that the container is configured for a particular pressure resistance such that internal positive or negative pressure maybe be maintained.  It is noted that the claim does not positively recite any particular pressure.  Nonetheless, Raasch teaches transport containers for bulk foods, where the container can be pressurized with an inert gas for maintaining sterility (see the abstract).  To thus modify the combination and configure Blumberg’s container to maintain a positive pressure of an inert gas would have been obvious to one having ordinary skill in the art, for the purpose of minimizing contamination and maintaining freshness of the contents.
Regarding claim 30, it is noted that as Blumberg teaches a dryer and a cooling system connected to the housing (810a 810b), it would have been obvious to one having ordinary skill in the art that this would have resulted in a fluid port and charging the container with a fluid (i.e. at least heated or cooled air). In any case, Raasch further teaches a fluid inlet port (40) for supplying gas into the container for pressurizing and .

Response to Arguments
Applicant’s arguments on pages 9-13 of the response have been considered but are seen to be moot in view of the new grounds of rejection necessitated by the amendment to the claims which presents newly introduced limitations not previously presented.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5343632 and US 4644666 both disclose using the spent heated air during a drying process in a heat exchange process so as to preheat air used to perform drying of the contents.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792